 In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER AND SAWMILL WORKERS LOCAL UNION No. 53,INTERNATIONAL WOODWORKERS OF AMERICAIn the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER & SAWMILL WORKERS LOCAL 2836, UNITED BROTHER-HOOD OF CARPENTERS & JOINERS,A. F. OF L.In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandOFFICE EMPLOYEES UNION 21697, A. F. OF L.CasesNos.C-1023,R-1104,and R-1105, respectively.-DecidedDecember 13, 1938Lumber Industry-Settlement:stipulation providing for reinstatement andbackpay-Order:entered onstipulation-Investigation of RepresentativesŠUnits Appropriate for CollectiveBargaining:stipulation asto-Certification ofRepresentatives-Election OrderedMr. Jonathan H. Rowell, Mr. Bernard L. Alpert,andMr. John T.McTernan,for the Board.Mr. J. Paul St. SureandMr. Edward H. Moore,of Oakland,Calif., andMr. Bartley C. Crum,of San Francisco, Calif., for therespondent.Mr. Charles J. Janigian,of San Francisco, Calif., for the Brother-hood.MissEdna Loeb,of counsel to the Board.DECISIONORDERDIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 23 and July 27, 1938, Lumber and Sawmill WorkersLocal Union No. 53, International Woodworkers of America, hereincalled the I.W. A., filed with the Regional Director for the Twen-10 N. L. R. B., No. 44.594 DECISIONS AND ORDERS595tiethRegion (San Francisco, California) charges and amendedcharges alleging that The Red River Lumber Company, Westwood,California, herein called the respondent, had engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.'On August 12, 1938, Lumber & Sawmill Workers Local 2836,United Brotherhood of Carpenters & Joiners, A. F. of L., hereincalled the Brotherhood, and Office Employees Union 21697, A. F.of L., herein called the Office Union, filed with the'Regional Directorseparate petitions each alleging that a question affecting commercehad arisen concerning the representation of employees of the respond-ent and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.On September 24, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules and,Regulations-Series 1, as amended, ordered the Regional Director toconduct an investigation and provide for an appropriate hearingupon due notice and acting pursuant to Article III, Section10 (c) (2), and Article II, Section 37 (b), of the Rules and Regula-tions, further ordered that the cases be consolidated for purposes ofhearing and that one record of the hearing be made.On September 26, 1938, the Board, by the Regional Director, issuedits complaint alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7),of the Act.In respect to the unfair labor practices, the complaint in substancealleged (1) that during the period from the year 1933 to May 1937,the respondent dominated and interfered with the administration of''a labor organization known as The Loyal Legion of Loggers andLumbermen, herein called the 4 L's; (2) that during the period from,May 1937 to on or about July 14, 1938, the respondent dominated andinterfered with the formation and administration of-a labor organiza-tion known as Local 1, District 14, of Industrial Employees Union,Inc., herein called the I. E. U.; (3) that in May 1937, when the I. E,U. had not been designated representative by a majority of the re-spondent's employees, the respondent secured the adoption of anagreement whereby it recognized the I. E. U. as the sole representa-tive of its employees; (4) that on August 25, 1937, the respondentexecuted a closed-shop agreement with the I. E. U., at a time when1Third amended charges were filed on September 30, 1938, alleging violations within themeaning of Section 8(1), (2), and(3) of the Act. 596NATIONAL LABOR RELATIONS BOARDthe question concerning representation of the respondent's employeeswas pending before the Board; (5) that. during- 1937, and- 1938 therespondent demoted and discharged certain named employees andrefused to reinstate them until certain specified dates, if at all, be-cause of their refusal to or failure to join the I. E. U. or because oftheir membership in, activity on behalf of, or sympathy toward theI.labor dispute with the respondent, the I. W. A. declared a strikeagainst the respondent and established a picket line at the respond-ent'sWestwood plant; (7) that during the period from approxi-mately July 10, 1938, to July 14, 1938, the respondent instigated,assisted, and participated in a concerted and organized vigilante move-ment among the general public of Westwood, and the county law-enforcement agencies, furnishing equipment, supplies, and weaponsfor the purpose of breaking the strike of the I. W. A., and that thesaid vigilante movement by force and violence broke the strike, dis-persed the picket line, and drove the members thereof from West-wood; (8) that by the respondent's conduct, the employees of therespondent were influenced to become and became members of theBrotherhood on July 15, 16, and 17, 1938; (9) that at the end of thestrike, the respondent refused to reinstate certain named employeesbecause of their membership in, activity on behalf of, or sympathytoward the I. W. A.; and (10) that by these and others acts, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Copies of the complaint and accompanying notices of hearing inthe consolidated proceeding were duly served upon the respondent,the I. W. A., the Brotherhood, and the Office Union.The respondent duly filed an answer to the complaint, dated Octo-ber 5, 1938, in which it denied the allegations of the complaint regard-ing the nature and scope of its business, except to the extent that thesaid allegations were admitted in a stipulation of facts entered intoby the respondent, and denied the commission of the unfair laborpractices alleged in the complaint.-Pursuant to notice of postponement of hearing, duly served uponI lie same parties, a hearing was held on October 13, 14, 17, 18, 19, 20,and 21, 1938, in Westwood, Lassen County, California, and on Octo-ber 24 and 25, 1938, in San Francisco, California, before Gustaf B.Erickson, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Brotherhood were represented bycounsel, the I.W. A. by its officers, and the Office Union by its repre-sentative.All, participated in the hearing.At the beginning of thehearing, the respondent filed a formal motion to dismiss the consoli-dated proceeding on the ground that the Board had no jurisdiction DECISIONS AND ORDERS597overthe respondent.Ruling upon this motion was reserved by theTrial Examiner.The motion is hereby denied.The respondent thenentered intoa stipulation with all the parties to the proceeding to theeffect thatan agreed statement of facts concerning the business andoperationsof the respondent, which statement was prepared and sub-mitted in evidence in a former proceeding before the Board,2 shouldbe considered a part of the record in the present consolidated proceed-ing.It was further stipulated that the general nature and scope ofthe respondent's operations had not changed materially or substan-tially since the agreed statement of facts was prepared.On October 12, 1938, the I. W. A. filed a petition to intervene inthe proceeding based upon the petition filed by the Brotherhood, CaseNo. R-1104.This petition was renewed at the commencement of thehearing by a motion filed by the I. W. A. Ruling upon this motionwas reserved by the Trial Examiner.The petition and motion arehereby granted.On October 13, 1938, the Brotherhood filed a mo-tion to intervene in the proceeding based upon the complaint, for thepurpose of introducing evidence in negation of the complaint in so faras it alleged that employees were influenced to become and becamemembers of the Brotherhood by reason of acts of the respondent.This motion was granted by the Trial Examiner.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence hearing upon the issues was afforded all parties.On October 21, 1938, all the parties entered into a written stipula-tion, hereinafter set forth, effecting a settlement of the consolidatedcases.Thereafter the Trial Examiner granted the motion of counselfor the Board to dismiss all the allegations of the complaint whichrelated to twenty-one named individuals,3 and to dismiss all the alle-gationsof the complaint which related to three named individuals 4except the allegations regarding their discriminatory discharge anddenial of reinstatement.Regarding the cases of J. Franklin Vance, Valentin Cabana, andAngelo Favero, individuals named in the complaint but not includedwithin the stipulation proposing settlement of the consolidated pro-ceeding, it was agreed that counsel for the Board and for the re-spondent might introduce into evidence written stipulations settingforth the testimony which witnesses for the respondent and witnessesfor the Board would have offered had such witnesses been called to2Matter of Red River Lumber CompanyandLumber and Sawmill Workers Union LocalNo 53 of International Woodworkers of Amenca, 5 NL R B 663.s J J -Madden, Donald Sessions, W. T Smith, G. W Manluns, Joe IIermant, W. E. Rice,Herbeit Salsbury, Warren A Ware, IIenty L Asbury, Leonard Asbury, Ramono Fedele (orSidele),Reinhart Graf, Louis Kramer, Henry Lance, Lucano I'inon, R Cervantes, H. HDawson,'Chailes R Scott, Daniel Boone Simmons, D E Simmons, and Joseph Sloan.C J Brewen, Guy Marshall, and Edward Guei rette.147541-39-vol 10--39 598NATIONAL LABOR RELATIONS BOARDtestify at the hearing.Accordingly,written stipulations, datedNovember 14, 1938, and signed by counsel for the Board and for therespondent, were thereafter made a, part of the record.The cases ofVance, Cabana, and Favero will be made the subject of a supple-mental decision and order of the Board.The Trial Examiner granted' motions made by counsel for theBoard that the complaint be amended to conform to the proof, and,pursuant to an agreement with and waiver of notice by the respond-ent, that the charges and the complaint be amended in writing to con-form to the proof and to include the cases of individuals not namedin the original pleadings but provided for in the stipulation.Accord-ingly, on November 9, 1938, the I. W. A. filed a supplemental chargewith the Regional Director and on the same date the Board, by theActing Regional Director, issued its amended complaint, amended toinclude the names of certain individuals and to omit the names ofothers.The Board has reviewed the rulings of the Trial Examiner onnotions and on objections to the admission of evidence and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On November 15, 1938, the Board issued an Order approving thestipulation and making it a part of the record, and, acting pursuanttoArticle IT, Section 37, of the Rules and Regulations, furtherordered that the proceeding be transferred to and continued beforethe Board for the purpose of entry by the Board of an Order, Direc-tion of Election, and Certification of Representatives pursuant to theprovisions of the stipulation.The stipulation in the consolidated proceeding provides as follows:It is hereby stipulated by and between The Red River LumberCompany, Respondent herein, Lumber and Sawmill WorkersLocalUnion No. 53, InternationalWoodworkers of America,party herein, Lumber & Sawmill Workers, Local 2836, UnitedBrotherhood of Carpenters & Joiners; A. F. of L., party herein,and the National Labor Relations Board, that upon the record,herein and upon this stipulation, if and when approved by theNational Labor Relations Board, an order may forthwith beentered by said Board providing as follows :1.Respondent, The Red River Lumber Company, will ceaseand desist from :a.Discouraging membership in Lumber and Sawmill WorkersLocal Union No. 53, International Woodworkers of America,hereinafter called the C. I. O. union, or any other labor organiza-tion of its employees, on encouraging membership in Lumber &Sawmill Workers, Local 2836, United Brotherhood of Carpenters DECISIONS AND ORDERS599Joiners, A. F. of L., hereinafter called the A. F. of L. union,or any other labor organization of its employees, by discharging,demoting or refusing to reinstate any of its employees by reasonof their membership in, sympathy toward, or activity on behalfof, the C. I. O. union, the A. F. of L. union, or any other labororganization of its employees, or in any other manner discrimi-nating in regard to their hire or tenure of employment or anyterm or condition of their employment by reason of their mem-bership in, sympathy toward, or activity on behalf of, the C. I. O.union, the A. F. of L. union, or any other labor organization ofits employees.b. In any manner dominating or interfering with the forma-tion or administration of Local 1, District 14, of Industrial Em-ployees Union, Inc., or any other labor organization of its em-ployees, and from contributing financial or other support to Local1,District 14, of Industrial Employees Union, Inc., or any otherlabor organization of its employees.c.Instigating, suggesting, inciting, assisting or encouragingthe organization of vigilante or other groups among the businessmen or general public of the community of Westwood, California,or any of its employees or any others in or near the community ofWestwood, California, or any community or place adjacentthereto, or elsewhere, for the purpose of breaking a strike of anylabor, organization of its employees, dispersing a picket line ofany labor organization of its employees, driving the members ofany labor organization of its employees from the community ofWestwood or any other place of residence or employment, de-stroying any labor organization of its employees, or in any wayinterfering with, restraining or coercing its employees in theexercise of the rights guaranteed in Section 7 of the NationalLabor Relations Act.d.Urging, persuading or warning, in any way, through officers,supervisory employees, or otherwise, or in any manner influenc-ing, or attempting to influence, its employees to form, join, assistor participate in, or not to form, join, assist or participate in, anylabor organization, or in the manner or degree of such forming,joining, assisting or participating in, any such labor organization.e.Knowingly permitting officers or agents of any labor organi-zation, whether employees of Respondent or not, to engage in ac-tivities among the employees of Respondent on behalf of suchlabor organization, among such employees while they are work-ing on the job, or on Respondent's plant property, or with theuse of Respondent's property, equipment or facilities, unless suchprivileges are granted equally to all labor organizations of saidemployees. 600NATIONAL LABOR RELATIONS BOARDf.Entering into any closed shop or other contract with anylabor organization, by virtue of which the employees of Respond-ent are required to join said labor organization as a condition oftheir employment, unless said labor organization represents a ma-jority of said employees for purposes of collective bargainingwith Respondent, and has, subsequent to the date of th;s order,in no way been established, maintained or assisted by Respondentor any person, firm, association or corporation acting in the in-terest of Respondent, through any act defined in the NationalLabor Relations Act as an unfair labor practice.g. In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self organization, toform, join, assist or participate in labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.2.Respondent, The Red River Lumber Company, will take thefollowing affirmative action to effectuate the policies of theNational Labor Relations Act:a.Make every reasonable effort and exercise due diligence todiscourage and deter breaches of the peace or invasions of thecivil rights of its employees, or members of their families, com-mitted upon or directed against said employees, or members oftheir families, on account of the union affiliation or activity ofsaid employees, and to, protect said employees, while on the job,from any acts or threats which interfere with the rights of saidemployees to self organization as guaranteed in section 7 of theNational Labor Relations Act.b.Require that its officers and supervisory employees do notin any way urge, persuade or warn its employees, or in anymanner influence or attempt to influence said employees to form,join, assist or participate in any labor organization, or not toform, join, assist or participate in any labor organization, orin the manner or degree of such forming, joining, assisting orparticipating in a labor organization.c.Take all reasonable steps and precautions to carry out andeffect the provisions of paragraph 2b above.d. (i) Offer Dan O'Donnell immediate and full reinstatementto his former position without loss of seniority and other rightsand privileges.(ii)Offer the following employees, and each of them,immediate and full reinstatement to their former positionswithout prejudice to their seniority and other rights andprivileges : DECISIONS AND ORDERSDavid RosasArchie ElkinsJack RothGeorge ClarkLee Roy JohnsonW. F. JonesJohn TalentCharles BarnettHerman HunterH. W. Smith601Vincent FelionEarl YortonCarl SelfE.W. CliftonGeorge GrafClarence NewmanWoodrow GuthrieJohn GrafS.Vallejo(iii)Offer Peter F. Olson immediate and full reinstatementto his former position as edging grader without prejudice to hisseniority and other rights and privileges.Offer Paul Llewellyn immediate and full reinstatement to hisformer position as common laborer in Shed No. 1 without preju-dice to his seniority and other rights and privileges.Offer Gene Marshall immediate and full reinstatement to theposition held by him just prior to his demotion on or aboutAugust 1, 1937, or one substantially equivalent thereto, withoutloss of seniority and other rights and privileges.Offer Hugh Byrd immediate and full reinstatement to theposition last held by him prior to June 14, 1938, or one substan-tially equivalent thereto without loss of seniority and other rightsand privileges.e. (i)Make whole the following employees, and each of them,for any loss of pay they have suffered by reason of their dis-charge or demotion by payments to each of them a sum of moneyequal to that which he would normally have earned as wagesfrom the date of such discharge or demotion to the date of suchoffer of reinstatement, less the amount he has earned during thatperiod :Mervin W. BeagleArcadio CalvoCharles L. FosterLee Roy JohnsonRoy H. LoweWendell H. ParsonsJames L. TaylorPeter VukonichClyde DrennanChris HarrisClarence R. LindersmithGuy MarshallJoe RattPaul ValencikC. J. BrewenEdward L. GuerretteWilliam C. LivelyC. C. PierceAntone PerryH. D. Tardy(ii)Make whole the following employees, and each of them,for any loss of pay they may have suffered by reason of their dis-"Spelled Vukovichin the complaint. 602NATIONAL LABOR RELATIONS BOARDcharge or demotion by payments to each of them of a sum ofmoney equal to that which he would normally have earned aswages from the date of such discharge or demotion to the dateof such offer of reinstatement, less the amount he has earnedduring that period :David RosasCarl SelfE.W. CliftonS.VallejoHerman HunterJohn TalentGeorge ClarkCharles BarnettVincent FelionArchie ElkinsWoodrow GuthrieGeorge GrafLee Roy JohnsonJack RothEarl YortonH. W. SmithJohn GrafClarence NewmanW. F. JonesPeter F. Olsonf.Post and keep visible in prominent places in the office andthe plant and logging woods of the Respondent, and print in eachissue of the "Sugar Pine", for a period of thirty days after re-ceipt, a copy of this order.It is further stipulated and agreed that after the entry of theorder by the National Labor Relations Board, as provided in thisstipulation, there may be" entered in the United States CircuitCourt of Appeals for the Ninth Circuit a decree by said courtenforcing in full the said order of the National Labor RelationsBoard, and each of the parties hereto hereby consents to the entryof such decree and hereby waives prior notice thereof.IT IS FURTHER STIPULATED by and between The Red RiverLumber Company, Respondent herein, Lumber and SawmillWorkers Local Union No. 53, International Woodworkers ofAmerica, party herein, Lumber & Sawmill Workers, Local 2836,United Brotherhood of Carpenters and Joiners, A. F. of L.,party herein, and the National Labor Relations Board, that uponthe record herein and upon this stipulation, if and when ap-proved by the National Labor Relations Board, said Board mayenter a Direction of Election as follows:It is directed that, as a part of the investigation ordered bythe Board to ascertain representatives for the purposes of col-lective bargaining with The Red River Lumber Company, anelection by secret ballot shall be conducted at a time hereafter tobe fixed by the National Labor Relations Board, under the di-rection and supervision of the Regional Director for the Twenti-eth Region, acting in this matter agent for the National LaborRelations Board and subject to Article III, Secti*en 9, of theNational Labor Relations Board Rules and Regulations, Series DECISIONS AND ORDERS6031 as amended,among all the production and maintenance em-ployees, employed by the Company in the operations at or con-tributory to its lumber mill at Westwood,California,who wereon the payroll of the Company as of the pay period immediatelypreceding the date set for the election,and including those who,on that date,were employees temporarily laid off but not dis-charged and those who are ordered reinstated by the Board'sorder in the matter of The Red River Lumber Company andLumber and Sawmill Workers, Local Union No. 53, Interna-tionalWoodworkers of America,including those engaged in thelogging camps and including all persons who receive compensa-tion by company check and carry company brass checks,and ex-cluding all main office employees,supervisory employees, all-employeesworking for contractors under contract with theCompany, all Ross Carrier operators in the plant, and alltruck drivers,catskinners and loading hoisters in the loggingoperations.Prior to the election herein provided for, Respondent shallnot bargain collectively with, or execute any agreement or under-standing with, any labor organization of its employees in theunit as above described;provided that Respondent may dealwith any representative of any of its employees with regard toindividual grievances.IT IS FURTHER STIPULATED by and between The Red RiverLumber Company,Respondent herein, Lumber and SawmillWorkers Local No. 53,'InternationalWoodworkers of America,party herein,Lumber & Sawmill Workers Local 2836,UnitedBrotherhood of Carpenters and Joiners,A. F. of L., party herein,Office Employees Union No. 21697,A. F. of L., party herein, andthe National Labor Relations Board,that upon the record hereinand upon this stipulation,if and when approved by the Nation,-]Labor Relations Board, said Board may enter a Certification ofRepresentatives as follows:ITISIIFRERY CERTIFIED thatOfficeEmployees Union No.21697,A. F. of L., has been designated and selected by a majority ofthe clerical and sales force,consisting of bookkeepers,stenog-raphers. accountants,clerks and salesmen in the main office onlyof The Red River Lumber Company,excluding supervisory em-ployees,as their representative for the purposes of collectivebar!-,_ainin^.and that, pursuant to the provisions of Section 9 (a)of the National Labor Relations Act, Office Emplovees UnionNo. 21697. A F of L., is the exclusive representative of all suchemployees for the purposes of collective harcainina in respect torateof nav. wages.hours of employment and other condition-of employment. 604NATIONALLABO[:RELATIONS BOARDUpon the entire record in the consolidated cases including thestipulation,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Red River Lumber Company is a corporation organized andexisting since December 1, 1884, under the laws of the State of Min-nesota.The respondent is engaged in a vast lumber enterprise cen-tered at the company town of Westwood, Lassen County, in the north-ern portion of the State of California. It owns large tracts of timberall located in California, and its lumber mill at.Westwood covers anarea approximately a mile long and half a mile wide.The respondentowns a private railroad and rolling stock used to haul logs to itsplant.In all its operations at or contributory to its Westwood plant,the respondent employs approximately 2,173 non-supervisory em-ployees including clerical workers in factory and office.In additionapproximately 236 men, who are engaged in logging operations onproperties of the respondent, are employed by contractors operatingunder contract with the respondent, and approximately 100 are em-ployed by another contractor in the operation of the respondent'srailroad and in car repairs, section work, and like operations.The operations carried on at or contributory to the Westwood plantconsist of logging, transporting the logs to the plant, and there manu-facturing the logs into lumber, sash, cutstock, pencil slats, mouldingand siding, and veneer, all of which is sorted, surfaced, and shipped.A moulding mill, box factory, and plywood plant are also operatedhere.Until the 1935 season, all of the logging, transporting, andmanufacturing operations were performed by the respondent directly.Most of the logging and all of the transporting are now done bycontractors.The normal annual capacity of the Westwood plant is slightly over200,000,000 feet per year.The gross sales of the respondent for thehalf year from January 1 to June 30, 1937, amouted to $3,448,603.29.The plant is one of the four largest in the Western Pine region.The principal raw material consumed in the conduct of the businessof the respondent is the timber-pine, Douglas fir, and cedar-whichisderived from its own properties, and formerly to a slight extentfrom government properties, located wholly within the State of Cali-fornia.Machinery purchases by the respondent for the Westwoodoperations from January 1, 1936, to June 30, 1937, totaled $314,243.87;substantially all these purchases were shipped toWestwood frompoints without the State of California.Purchases of materials andsupplies other than machinery during the same period, and amountingto $326,611.80, were made within the State of California. DECTSIONS AND ORDERS-605More than 75 per cent by measure of the respondent's product was-shipped during 1936 to 44 States other than California and to Canada,England, and Germany.From January 1 to June 30, 1937, morethan 78 per cent both by measure and by value of the respondent'sproduct was shipped to 43 States other than California, to the Districtof Columbia, and to Canada, France, Switzerland, Germany, andMexico.More than 90 per cent of the product is shipped by railin carloads.Westwood is served by two interstate carriers, theSouthern Pacific and Western Pacific Railroads, the tracks of whichconnect directly with those of the respondent's private railroad.The major portion of the sales of the respondent are handled throughwholesalers and commission men not in its employ.Sales offices aremaintained, however, in Westwood, San Francisco, and Los Angeles,California, in Minneapolis, Minnesota, in Chicago, Illinois, and inNew York City for the purpose largely of supplying service to whole-salers and commission men in the districts served.An assemblingand distributing yard is maintained in Chicago, Illinois, a retail anddistributing yard in Reno, Nevada, and an assembling and distributingplant in Los Angeles, California.The respondent has a trade-markregistered for use in interstate commerce.We find that the respondent's operations at its plant in Westwood,California, constitute a continuous flow of trade, traffic, and com-merce among the several States.IT.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Local Union No. 53, InternationalWoodworkers of America, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to its membershipemployees of the respondent.Lumber & Sawmill Workers Local 2836, United Brotherhood ofCarpenters & Joiners, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees of therespondent.Office Employees Union 21697 is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the respondent.III.THE QUESTION CONCERNING REPRESENTATIONWe find that a question has arisen concerning representation ofemployees of the respondent.IV.THE APPROPRIATE UNITSWe find that production and maintenance workers employed bythe respondent in the operations at or contributory to its lumber mill 606NATIONAL LABOR RELATIONS BOARDatWestwood,California,including those engaged in theloggingcamps and including all persons who receive compensation by com-pany check and carry company brass checks, and excluding all main-office employees,supervisory employees,all employees working forcontractors under contract with the- respondent, all Ross Carrieroperators in the plant, and all truck drivers, catskinners, and loadinghoistersin the loggingoperations,constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.This unit is herein referred to as the productionunit.We find that the clerical and sales force of the respondent, consist-ing of bookkeepers, stenographers, accountants, clerks, and salesmenin the main office only,excluding supervisory employees,constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of the respondent the full belie-fit of their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.This unit is hereinreferred to as the office unit.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion of employees of the respondent within the production unit canbest be resolved by the holding of an election by secret ballot.How-ever, as provided in the stipulation,this election shall be held at suchfuture time as we shall direct.We find that the Office Union has been designated and selected by amajority of the employees in the office unit as their representativefor the purposes of collective bargaining.The Office Union is, there-fore, the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, and we shall so certify.ORDEROn the basis of the above findings of fact and stipulation and uponthe entire record in the consolidated cases and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that The Red River Lumber Company,Westwood, California, shall :1.Cease and desist from :(a)Discouraging membership in Lumber and Sawmill WorkersLocal Union No. 53, International Woodworkers of America, or anyother labor organization of its employees, or encouraging membership DECISIONS AND ORDERS607in Lumber & Sawmill Workers Local 2836, United Brotherhood ofCarpenters & Joiners, A. F. of L., or any other labor organization ofits employees, by discharging, demoting, or refusing to reinstate anyof its employees by reason of their membership in, sympathy toward,or activity on behalf of, Lumber and Sawmill Workers Local UnionNo. 53, InternationalWoodworkers of America, Lumber & SawmillWorkers Local 2836, United Brotherhood of Carpenters & Joiners,A. F. of L., or any other labor organization of its employees, or inany other manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment by reasonof their membership in, sympathy toward, or activity on behalf of,Lumber and Sawmill Workers Local Union No. 53, InternationalWoodworkers of America, Lumber & Sawmill Workers Local 2836,United Brotherhood of Carpenters & Joiners, A. F. of L., or anyother labor organization of its employees;(b) In any manner dominating or interfering with the formationor administration of Local 1, District 14, of Industrial EmployeesUnion, Inc., or any other labor organization of its employees, andfrom contributing financial or other support to Local 1, District 14,of Industrial Employees Union, Inc., or any other labor organiza-tion of its employees;(c) Instigating, suggesting, inciting, assisting, or encouraging theorganization of vigilante or other groups among the business menor general public of the community of Westwood, California, or anyof its employees or any others in or near the community of Westwood,California, or any community or place adjacent thereto, or elsewhere,for the purpose of breaking a strike of any labor organization ofits employees, dispersing a picket line of any labor organization ofits employees, driving the members of any labor organization of itsemployees from the community of Westwood or any other place ofresidence or employment, destroying any labor organization of itsemployees, or in any way interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the National Labor Relations Act;(d)Urging, persuading, or warning, in any way, through officers,supervisory employees, or otherwise, or in any manner influencing,or attempting to influence, its employees to form, join, assist, orparticipate in or not to form, join, assist, or participate in, anylabor organization, or in the manner or degree of such forming,joining, assisting, or participating in, any such labor organization;(e)Knowingly permitting officers or agents of any labor organ-ization,whether employees of the respondent or not, to engage inactivities among the employees of the respondent on behalf of suchlabor organization, among such employees while they are working 608NATIONAL LABOR RELATIONS BOARDon the job, or on the respondent's plant property, or with the useof the respondent's property, equipment, or facilities, unless suchprivileges are granted equally to all labor organizations of the saidemployees ;(f)Entering into any closed shop or other contract with any labororganization, by virtue of which the employees of the respondentare required to join said labor organization as a condition of theiremployment, unless said labor organization represents a majority ofsaid employees for purposes of collective bargaining with the re-spondent, and has, subsequent to the date of this Order, in no waybeen established, maintained, or assisted by the respondent or anyperson, firm, association, or corporation acting in the interest ofthe respondent, through any act defined in the National Labor Rela-tions Act as an unfair labor practice;(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, assist, or participate in labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make every reasonable effort and exercise due diligence todiscourage and deter breaches of the peace or invasions of the civilrights of its employees, or members of their families, committed uponor directed against the said employees, or members of their families,on account of the union affiliation or activity of the said employees,-and to protect the said employees, while on the job, from any actsor threats which interfere with the rights of the said employees toself-organization as guaranteed in Section 7 of the National LaborRelations Act;(b)Require that its officers and supervisory employees do notin any way urge, persuade, or warn its employees, or in any mannerinfluence or attempt to influence the said employees to form, join,assist, or participate in any labor organization, or not to form, join,assist, or participate in any labor organization, or in the manner ordegree of such forming, joining, assisting, or participating in i. labororganization ;(c)Take all reasonable steps and precautions to carry out andeffect the provisions of paragraph 2b above;(d)Offer to the employees listed in Appendix A, annexed hereto,immediate and full reinstatement to their former positions withoutprejudice to their seniority and other rights and privileges; DECISIONS AND ORDERS609(e)Offer Peter F. Olson immediate and full reinstatement to hisformer position as edging grader without prejudice to his seniorityand other rights and privileges;(f)Offer Paul Llewellyn immediate and full reinstatement to hisformer position as common laborer in Shed No. 1 without prejudice'to his seniority and other rights and privileges;(g)Offer Gene Marshall immediate and full reinstatement to theposition held by him just prior to this demotion on or about August1, 1937, or one substantially equivalent thereto, without loss of senior-ity and other rights and privileges ;(h)Offer Hugh Byrd immediate and full reinstatement to theposition last held by him prior to June 14, 1938, or one substantiallyequivalent thereto without loss of seniority and other rights andprivileges ;(i)Make whole the employees listed in Appendix "B", annexedhereto, for any loss of pay they may have suffered by reason of theirdischarge or demotion by payments to each of them of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of such discharge or demotion to the date of such offerof reinstatement,less the amount he has earned during that period ;(j)Post and keep visible in prominent places in its office,its plant,and its logging woods,and print in each issue of the"Sugar Pine'',for a period of thirty (30) days after receipt, a copy of this Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Red River Lumber Company, Westwood, California, anelection by secret ballot shall be conducted at such time,as the Boardshall in the future direct, under the direction and supervision of theRegional Director for the Twentieth Region, acting-in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of the said Rules and Regulations,among allthe production and maintenance workers employed by the respondentin the operations at or contributory to its lumber mill at Westwood,California,whose names are on the pay roll of-the respondent forthe pay-roll period immediately preceding the date set for the elec-tion. including those who on that date are employees temporarilylaid off but- not discharged and those whom the Board has ordered 610NATIONAL-LABOR RELATIONS BOARDreinstated in this proceeding,including those engaged in the loggingcamps and including all persons who receive compensation by com-pany check and carry company brass checks, and excluding all mainoffice employees,supervisory employees,all employees working forcontractors under contract with the respondent,allRoss Carrieroperators n the plant,and all truck drivers, catskinners,and loadinghoisters in the logging operations,to determine whether they desireto be represented,for the purposes of collective bargaining,by Lum-ber and Sawmill Workers Local Union No. 53, International Wood-workers of America, by Lumber & Sawmill Workers Local 2836,United Brotherhood of Carpenters&Joiners,A.F. of L., or byneither.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Office Employees Union 21697,A. F. ofL., has been designated and selected by a majority of the clerical andsales force,consisting of bookkeepers,stenographers,accountants,clerks, and salesmen in the main office only of The Red River LumberCompany, excluding supervisory employees, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,Office Employees Union 21697, A. F. of L., is the exclusive represen-tative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages,hours of employment,and otherconditions of employment.APPENDIX A1.DanO'Donnell2.David Rosas3.Archie Elkins4.Jack Roth5.George Clark6.Lee Roy Johnson7.W. F. Jones8.John Talent9.Charles Barnett10.Herman Hunter11.H. W. Smith12.Vincent Felion13.Earl Yorton14.Carl Self15.E.W. Clifton16.George Graf17.Clarence Newman18.Woodrow Guthrie19.John Graf20.S.Vallejo DECISIONS AND OI.DEIRSAPPENDIX B1.MervinW. Beagle2.Arcadio Calvo3.;Charles L. Foster4.Lee Roy Johnson5.Roy H. Lowe6.Wendell H. Parsons7.James L. Taylor8.Peter Vukonich 69.ClydeDrennanW. Chris Harris11.Clarence R. Lindersmith12.Guy Marshall13.Joe Ratt14.Paul Valencik15.C. J. Brewen16.Edward L. Guerrette17.William C. Lively18.C. C. Pierce19.Antone Perry20.H. D. Tardy21.David Rosas22.E.W. Clifton23.Herman Hunter24.George Clark25.Vincent Felion26.Woodrow Guthrie27.Lee Roy Johnson28.Earl Yorton29. John Graf30.W. F. Jones31.Carl Self32.S.Vallejo33.John Talent34.Charles Barnett35.Archie Elkins36.George Graf37.Jack Roth38.H. W. Smith39.Clarence Newman40.Peter F. Olson611This individual is referred to in the complaint as Peteryukcvich.